DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment September 28, 2022 has been entered. Claims 1-17 remain pending in the application. Applicant’s amendments to the abstract have overcome the objection previously set forth in the Non-Final Office Action mailed July 01, 2022.

Claim Objections
Claim 1 is objected to because of the following informalities: the word “connector” is missing from the preamble of the claim. In line 1, “A medical to be provided” should be corrected to “A medical connector to be provided”.  Appropriate correction is required.
Claim 13 is objected to because there appears to be a typo regarding “includes either or both rugged part…” as opposed to “includes either or both a rugged part…” in line 5. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 13, the limitation “the other-side lid portion includes…rugged part in the locking portion” in line 5 is a recitation of new matter. The disclosure as originally filed does not provide support for the other-side lid portion including a rugged part on a locking portion. Paragraph [0045] of the specification discloses a rugged part 4c on a locking port 4 of the other-side connection port Cb, not on the other-side lid portion 6. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the closing part” in line 1.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishida et al. (USPN 6328726).
Regarding claim 1, Ishida discloses a medical [connector] (second branch connector 32) to be provided between and connectable to one flow route (through needle 84) and an other flow route (second tube 91) through which liquid is allowed to flow, the medical connector comprising: 
a body (body of second branch connector 32) having an internal flow route (Figure 3) through which the liquid flowing in the one flow route is allowed to flow into the other flow route (Figure 7); 
a proximal portion included in the body and having a one-side connection port (sampling port 71) at which the internal flow route is connectable to the one flow route (Figures 3 and 4); 
a distal portion included in the body and having an other-side connection port (third duct; “The third duct is constituted of a hollow portion (duct) between the branch point of the second branch connector 32 and a position immediately prior to the vent cap 55 of the air vent 51” [Col 18, line 28]) at which the internal flow route is connectable to the other flow route (Figure 7); 
a plurality of lids (cap 76 and sealable air vent 51), at least one of the plurality of lids comprising:
a one-side lid portion (cap 76) with which the one-side connection port is closable (“the cap 76 is installed on the body 73 of the sampling port 71” [Col 17, line 12]); and
at least one of the plurality of lids comprising: 
an other-side lid portion (sealable air vent 51 having vent adapter 52, adapter cap 53 and vent cap 55) whose state is switchable between a closing state in which a first side of the other-side lid portion (vent cap 55) closes the other-side connection port such that the internal flow route is tightly closed (“when the vent cap 55 is installed on the vent adapter 52 (the vent cap 55 is closed), the third duct is intercepted.” [Col 18, line 23]) and a ventilating state in which a second side of the other-side lid portion (vent adapter 52 and adapter cap 53) covers the other-side connection port such that ventilation is allowed (“When the vent cap 55 is removed from the vent adapter 52 (the vent cap 55 is opened), the third duct is opened.” [Col 18, line 25]).

Regarding claim 3, Ishida discloses the medical connector according to Claim 1, wherein the other-side lid portion (air vent 51) includes a closing part (projection 551 of vent cap 55) on the first side (vent cap 55) that establishes the closing state (“When the projection 551 engages the hole 531, a third duct (duct communicating with the inside of the second tube and the outside through the air vent 51) is intercepted…when the vent cap 55 is installed on the vent adapter 52 (the vent cap 55 is closed), the third duct is intercepted.” [Col 18, lines 19-23]) and a covering part (vent adapter 52 and adapter cap 53) on the second side that establishes the ventilating state (“When the vent cap 55 is removed from the vent adapter 52 (the vent cap 55 is opened), the third duct is opened.” [Col 18, line 25]); and wherein the covering part has a rib integrally formed on the covering part (forming projection 521, see Figure 8) and with which ventilation through the other-side connection port is allowed (“The projection 521 is pressed into the second branch connector 3. The disk-shaped vent filter 54 is provided on the upper surface of the vent adapter 52 at the side (upper side in FIG. 8) not provided with the projection 521 such that the vent filter 54 seals the vent adapter 52…The adapter cap 53 is disk-shaped and has an air-permeable hole 531 at its center to allow air to pass between the inner space of the second branch connector 32 and the outside through the vent filter 54.” [Col 18, lines 6-16]).

Regarding claim 4, Ishida discloses the medical connector according to Claim 3, wherein the other-side lid portion (air vent 51) is a cap-like member (vent cap 55; Figure 8) including the closing part (projection 551) on the first side at one end face and the covering part (vent adapter 52 and adapter cap 53) on the second side at an other end face (Figure 8, wherein the vent cap 55 is located at one end and the vent adapter 52 is located at the other end).

Regarding claim 14, Ishida discloses the medical connector according to claim 1, wherein the state of the other-side lid portion (sealable air vent 51 having vent adapter 52, adapter cap 53 and vent cap 55) is switchable between the closing state and the ventilating state by turning over the other-side lid portion and attaching it to the distal portion (“When the projection 551 engages the hole 531, a third duct (duct communicating with the inside of the second tube and the outside through the air vent 51) is intercepted…when the vent cap 55 is installed on the vent adapter 52 (the vent cap 55 is closed), the third duct is intercepted.” [Col 18, lines 19-23]; wherein Figure 8 shows the other-side lid portion in the ventilating state with the projection 551 of vent cap 55 facing upward. In order to switch to the closing state, the vent cap 55 is flipped/turned over so that the projection 551 faces downward to engage the hole 531. It is noted that the claim as currently presented does not require that the entire other-side lid portion is turned over).

Regarding claim 17, Ishida discloses the medical connector according to claim 3, wherein the rib (projection 521) is located on an inner bottom surface of the covering part (vent adapter 52) and is in contact with an open part of the distal portion (“The projection 521 is pressed into the second branch connector 3.” [Col 18, line 6]; “The third duct is constituted of a hollow portion (duct) between the branch point of the second branch connector 32 and a position immediately prior to the vent cap 55 of the air vent 51” [Col 18, line 28]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (USPN 6328726) in view of Haag et al. (US 2014/0228815).
Regarding claim 2, Ishida discloses the medical connector according to Claim 1, wherein the other-side lid portion (air vent 51) in the closing state is tightly in contact with an inner peripheral surface or an outer peripheral surface of the other-side connection port such that the other-side connection port is sealed (“The vent adapter 52 is cylindrical and has a projection 521 formed on a rotational shaft of the cylinder. The projection 521 is pressed into the second branch connector 32.” [Col 18, line 5]; “when the vent cap 55 is installed on the vent adapter 52 (the vent cap 55 is closed), the third duct is intercepted.” [Col 18, line 23] wherein the projection 521 is in contact with an inner peripheral surface of the other-side connection port), and the other-side lid portion in the ventilating state covers the other-side connection port such that ventilation is allowed (“When the vent cap 55 is removed from the vent adapter 52 (the vent cap 55 is opened), the third duct is opened.” [Col 18, line 25]; Figure 7). 
Ishida fails to explicitly disclose wherein a locking portion with which the other-side connection port connected to the other flow route is lockable is provided on an outer periphery of the other-side connection port; and the other-side lid portion in the ventilating state is in contact with the locking portion. 
Haag teaches a medical connector (fluid coupling assembly 8) comprising a one-side connection port (free end 34,40) and an other-side connection port (valve outlet lumen 56); and an other-side lid portion (vent assembly 150 and cap 200) whose state is switchable between a closing state (“The cap 200 can be used to seal the valve outlet lumen 56 extending from the coupling device 10 by threaded engagement with the external threads 57 of the valve outlet lumen 56” [0085]) and a ventilating state (“venting assembly 150 may be configured as a de-aerator or vent mechanism connectable to the quick-release coupling 10 in…a reversibly removable manner, through for example a male-luer to female-luer detachable connection as further shown in FIGS. 2-9.” [0084]), wherein a locking portion (external threads 57) with which the other-side connection port connected to the other flow route is lockable is provided on an outer periphery of the other-side connection port (Figure 1); and the other-side lid portion in the ventilating state is in contact with the locking portion (“a luer-lock collar 163 is preferably utilized to allow for a secured reversible connection to be made between the male luer 161 of the vent assembly 150 and the female luer of valve outlet lumen 56” [0100]). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the medical connector of Ishida to include a locking portion based on the teachings of Haag to provide a secure and reversible connection between the other-side connection port and the other-side lid portion (Haag [0085], [0100]).
Regarding claim 8, modified Ishida teaches the medical connector according to Claim 2, wherein the other-side lid portion (air vent 51) includes a closing part (projection 551 of vent cap 55) on the first side that establishes the closing state (“When the projection 551 engages the hole 531, a third duct (duct communicating with the inside of the second tube and the outside through the air vent 51) is intercepted…when the vent cap 55 is installed on the vent adapter 52 (the vent cap 55 is closed), the third duct is intercepted.” [Col 18, lines 19-23]) and a covering part (vent adapter 52 and adapter cap 53) on the second side that establishes the ventilating state (“When the vent cap 55 is removed from the vent adapter 52 (the vent cap 55 is opened), the third duct is opened.” [Col 18, line 25]); and wherein the covering part has a rib integrally formed on the covering part (forming air-permeable hole 531, see Figure 8) and with which ventilation through the other-side connection port is allowed (“The adapter cap 53 is disk-shaped and has an air-permeable hole 531 at its center to allow air to pass between the inner space of the second branch connector 32 and the outside through the vent filter 54.” [Col 18, line 13]).

Regarding claim 13, Ishida discloses the medical connector according to claim 1, further comprising: the other-side lid portion (sealable air vent 51 having vent adapter 52, adapter cap 53 and vent cap 55) includes a covering part (vent adapter 52 and adapter cap 53) that establishes the ventilating state (“When the vent cap 55 is removed from the vent adapter 52 (the vent cap 55 is opened), the third duct is opened.” [Col 18, line 25]), wherein the other-side lid portion includes either or both rugged part in the locking portion or a retaining part (adapter cap 53, wherein the adapter cap 53 retains the vent filter 54) in the covering part (Figure 8), and the covering part has a rib (forming air-permeable hole 531) integrally formed thereon (Figure 8) and with which ventilation through the other-side connection port is allowed (“The adapter cap 53 is disk-shaped and has an air-permeable hole 531 at its center to allow air to pass between the inner space of the second branch connector 32 and the outside through the vent filter 54.” [Col 18, line 13]).
Ishida fails to explicitly disclose a locking portion with which the other-side connection port connected to the other flow route is lockable is provided on an outer periphery of the other-side connected port. 
Haag teaches a medical connector (fluid coupling assembly 8) comprising a one-side connection port (free end 34,40) and an other-side connection port (valve outlet lumen 56); and an other-side lid portion (vent assembly 150 and cap 200) whose state is switchable between a closing state (“The cap 200 can be used to seal the valve outlet lumen 56 extending from the coupling device 10 by threaded engagement with the external threads 57 of the valve outlet lumen 56” [0085]) and a ventilating state (“venting assembly 150 may be configured as a de-aerator or vent mechanism connectable to the quick-release coupling 10 in…a reversibly removable manner, through for example a male-luer to female-luer detachable connection as further shown in FIGS. 2-9.” [0084]), further comprising a locking portion (external threads 57) with which the other-side connection port connected to the other flow route is lockable is provided on an outer periphery of the other-side connection port (Figure 1; “The cap 200 can be used to seal the valve outlet lumen 56 extending from the coupling device 10 by threaded engagement with the external threads 57 of the valve outlet lumen 56.” [0085]; “a luer-lock collar 163 is preferably utilized to allow for a secured reversible connection to be made between the male luer 161 of the vent assembly 150 and the female luer of valve outlet lumen 56” [0100]). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the medical connector of Ishida to include a locking portion based on the teachings of Haag to provide a secure and reversible connection between the other-side connection port and the other-side lid portion (Haag [0085], [0100]).

	Regarding claim 15, Ishida discloses the medical connector according to claim 1.
	Ishida fails to explicitly disclose the closing part has an inner peripheral surface that is tightly in contact with and seals an outer peripheral surface of the outer side connection port.
Haag teaches a medical connector (fluid coupling assembly 8) comprising a one-side connection port (free end 34,40) and an other-side connection port (valve outlet lumen 56); and an other-side lid portion (vent assembly 150 and cap 200) having a closing part (luer-lock collar 163 and/or luer collar 204) having an inner peripheral surface that is tightly in contact with and seals an outer peripheral surface (external threads 57) of the outer side connection port (Figure 1; “The cap 200 can be used to seal the valve outlet lumen 56 extending from the coupling device 10 by threaded engagement with the external threads 57 of the valve outlet lumen 56.” [0085]; “a luer-lock collar 163 is preferably utilized to allow for a secured reversible connection to be made between the male luer 161 of the vent assembly 150 and the female luer of valve outlet lumen 56” [0100]). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the other-side lid portion of the medical connector of Ishida to include the closing part has an inner peripheral surface that is tightly in contact with and seals an outer peripheral surface of the outer side connection port based on the teachings of Haag to provide a secure and reversible connection between the other-side connection port and the other-side lid portion (Haag [0085], [0100]).

Claims 5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (USPN 6328726) in view of Enomoto et al. (GB 2414678).
Regarding claim 5, Ishida discloses the medical connector according to Claim 1, wherein the medical connector is a manifold (second branch connector 32) including a plurality of proximal portions (end connected to sampling port 71 and end connected to second tube 91) each of the plurality of proximal portions being a proximal portion of the manifold (Figure 7). 
Ishida fails to explicitly disclose the one-side connection port provided in the plurality of proximal portions are closable with respective one-side lid portions each being the one-side lid portion. 
Enomoto teaches a medical connector (Figure 7) that is a manifold comprising a body (confluence 84); a plurality of proximal portions each provided with a one-side connection port (straight pipe 81 and side branches 83), wherein the one-side connection port provided in the plurality of proximal portions are closable with respective one-side lid portions (straight pipe cap 91 and side branch caps 92) each being the one-side lid portion (Figure 3).
Before the effective filing date of the claimed invention, it would have been obvious to modify the manifold of Ishida to include that the manifold includes that the one-side connection port provided in the plurality proximal portions are closable with respective one-side lid portions each being the one-side lid portion based on the teachings of Enomoto to allow for fluids from more than one fluid source to be mixed to flow at the same time or to allow for more than one sample to be taken concurrently and provide a fluid-tight seal for the proximal portions when not in use (Enomoto [Page 8, 2nd paragraph] and [Page 14, 4th paragraph]). 

Regarding claim 10, Ishida discloses the medical connector according to Claim 3, wherein the medical connector is a manifold (second branch connector 32) including a plurality of proximal portions (end connected to sampling port 71 and end connected to second tube 91) each of the plurality of proximal portions being a proximal portion of the manifold (Figure 7). 
Ishida fails to explicitly disclose the one-side connection port provided in the plurality of proximal portions are closable with respective one-side lid portions each being the one-side lid portion. 
Enomoto teaches a medical connector (Figure 7) that is a manifold comprising a body (confluence 84); a plurality of proximal portions each provided with a one-side connection port (straight pipe 81 and side branches 83), wherein the one-side connection port provided in the plurality of proximal portions are closable with respective one-side lid portions (straight pipe cap 91 and side branch caps 92) each being the one-side lid portion (Figure 3).
Before the effective filing date of the claimed invention, it would have been obvious to modify the manifold of Ishida to include that the manifold includes that the one-side connection port provided in the plurality proximal portions are closable with respective one-side lid portions each being the one-side lid portion based on the teachings of Enomoto to allow for fluids from more than one fluid source to be mixed to flow at the same time or to allow for more than one sample to be taken concurrently and provide a fluid-tight seal for the proximal portions when not in use (Enomoto [Page 8, 2nd paragraph] and [Page 14, 4th paragraph]). 

Regarding claim 11, Ishida discloses the medical connector according to Claim 4, wherein the medical connector is a manifold (second branch connector 32) including a plurality of proximal portions (end connected to sampling port 71 and end connected to second tube 91) each of the plurality of proximal portions being a proximal portion of the manifold (Figure 7). 
Ishida fails to explicitly disclose the one-side connection port provided in the plurality of proximal portions are closable with respective one-side lid portions each being the one-side lid portion. 
Enomoto teaches a medical connector (Figure 7) that is a manifold comprising a body (confluence 84); a plurality of proximal portions each provided with a one-side connection port (straight pipe 81 and side branches 83), wherein the one-side connection port provided in the plurality of proximal portions are closable with respective one-side lid portions (straight pipe cap 91 and side branch caps 92) each being the one-side lid portion (Figure 3).
Before the effective filing date of the claimed invention, it would have been obvious to modify the manifold of Ishida to include that the manifold includes that the one-side connection port provided in the plurality proximal portions are closable with respective one-side lid portions each being the one-side lid portion based on the teachings of Enomoto to allow for fluids from more than one fluid source to be mixed to flow at the same time or to allow for more than one sample to be taken concurrently and provide a fluid-tight seal for the proximal portions when not in use (Enomoto [Page 8, 2nd paragraph] and [Page 14, 4th paragraph]). 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (USPN 6328726) in view of Enomoto et al. (GB 2414678) as applied in claim 5 above, and further in view of Haag et al. (US 2014/0228815).
Regarding claim 6, modified Ishida teaches the medical connector according to Claim 5.
Modified Ishida fails to explicitly teach wherein the one flow route includes an arterial blood circuit and a venous blood circuit for causing blood of a patient to extracorporeally circulate; wherein the one-side connection ports include a first one-side connection port connectable to a distal portion of the arterial blood circuit and a second one- side connection port connectable to a distal portion of the venous blood circuit; and wherein liquid that is caused to flow through the arterial blood circuit and the venous blood circuit is dischargeable from the other-side connection port. 
Haag teaches a medical connector (fluid coupling assembly 8) comprising a manifold having a plurality of a one-side connection ports (free ends 34,40) and an other-side connection port (valve outlet lumen 56); wherein the one flow route includes an arterial blood circuit and a venous blood circuit for causing blood of a patient to extracorporeally circulate (conduits 32; “A connector system for use in connecting conduits of an extracorporeal blood circulation system according to an example embodiment of the present invention” [0020] wherein it is noted that “the one flow route” is not positively recited or claimed and therefore neither is “an arterial blood circuit” or “a venous blood circuit”); wherein the one-side connection ports include a first one-side connection port (free end 34) connectable to a distal portion of the arterial blood circuit (conduit 32; Figure 7; noted that “a distal portion of the arterial blood circuit” is not positively recited or claimed) and a second one- side connection port (free end 40) connectable to a distal portion of the venous blood circuit (conduit 32; Figure 7; noted that “a distal portion of the arterial blood circuit” is not positively recited or claimed); and wherein liquid that is caused to flow through the arterial blood circuit and the venous blood circuit is dischargeable from the other-side connection port (“Blood is allowed to fill the circuit and the connector device is maintained in an upright orientation (see either FIG. 1 or 2) with the valve outlet lumen 56 facing upwards at an angle with respect to the horizon such that the cavity extensions 16,17 are at the highest elevation as compared to any other portion of the lumens 21,22. The stopcock valve is moved to the open position allowing trapped gas or air bubbles collected at cavity extension regions 16,17 to exit the lumens 21,22 via the vent 18 and pass towards the vent device 150 or optionally just vent to atmosphere. When the vent device is employed, the gas or air bubbles exit the vent device 150 by passing through the porous structure 160 while blood remains enclosed within the vent device 150.” [0107]). 
Before the effective filing date of the claimed invention it would have been obvious to one having ordinary skill in the art to further modify the medical connector of Ishida to be connectable to an arterial blood circuit and a venous blood circuit and wherein liquid that is caused to flow through the arterial blood circuit and the venous blood circuit is dischargeable from the other-side connection port based on the teachings Haag to allow for the exchanging of components of an extracorporeal blood circuit in a manner that prevents the prevents the accumulation of air bubbles within the blood circuit (Haag [0014]). 

Regarding claim 7, modified Ishida teaches the one-sided connection port of the medical connector according to claim 6. 
Modified Ishida fails to explicitly teach a blood circuit in which the arterial blood circuit or the venous blood circuit is connected to the one-side connection port of the medical connector.
Haag teaches a blood circuit (“A connector system for use in connecting conduits of an extracorporeal blood circulation system” [0020]) in which the arterial blood circuit or the venous blood circuit (conduits 32; “Blood is allowed to fill the circuit…When the vent device is employed, the gas or air bubbles exit the vent device 150 by passing through the porous structure 160 while blood remains enclosed within the vent device 150.” [0107]) is connected to the one-side connection port (free end 34,40; Figure 7). 
Before the effective filing date of the claimed invention it would have been obvious to one having ordinary skill in the art to further modify the medical connector of Ishida such that a blood circuit in which an arterial or venous blood circuit is connected to the one-sided connection port based on the teachings Haag to allow for the exchanging of components of an extracorporeal blood circuit in a manner that prevents the prevents the accumulation of air bubbles within the blood circuit (Haag [0014]).

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (USPN 6328726) in view of Ishida et al. (USPN 6328726) in view of Haag et al. (US 2014/0228815) as applied in claims 2 and 8 above, and in further view of Enomoto et al. (GB 2414678).
Regarding claim 9, modified Ishida teaches the medical connector according to Claim 2, wherein the medical connector is a manifold (second branch connector 32) including a plurality of proximal portions (end connected to sampling port 71 and end connected to second tube 91) each of the plurality of proximal portions being a proximal portion of the manifold (Figure 7). 
Modified Ishida fails to explicitly disclose the one-side connection port provided in the plurality of proximal portions are closable with respective one-side lid portions each being the one-side lid portion. 
Enomoto teaches a medical connector (Figure 7) that is a manifold comprising a body (confluence 84); a plurality of proximal portions each provided with a one-side connection port (straight pipe 81 and side branches 83), wherein the one-side connection port provided in the plurality of proximal portions are closable with respective one-side lid portions (straight pipe cap 91 and side branch caps 92) each being the one-side lid portion (Figure 3).
Before the effective filing date of the claimed invention, it would have been obvious to modify the manifold of Ishida to include that the manifold includes that the one-side connection port provided in the plurality proximal portions are closable with respective one-side lid portions each being the one-side lid portion based on the teachings of Enomoto to allow for fluids from more than one fluid source to be mixed to flow at the same time or to allow for more than one sample to be taken concurrently and provide a fluid-tight seal for the proximal portions when not in use (Enomoto [Page 8, 2nd paragraph] and [Page 14, 4th paragraph]). 

Regarding claim 12, modified Ishida teaches the medical connector according to Claim 8, wherein the medical connector is a manifold (second branch connector 32) including a plurality of proximal portions (end connected to sampling port 71 and end connected to second tube 91) each of the plurality of proximal portions being a proximal portion of the manifold (Figure 7). 
Modified Ishida fails to explicitly disclose the one-side connection port provided in the plurality of proximal portions are closable with respective one-side lid portions each being the one-side lid portion. 
Enomoto teaches a medical connector (Figure 7) that is a manifold comprising a body (confluence 84); a plurality of proximal portions each provided with a one-side connection port (straight pipe 81 and side branches 83), wherein the one-side connection port provided in the plurality of proximal portions are closable with respective one-side lid portions (straight pipe cap 91 and side branch caps 92) each being the one-side lid portion (Figure 3).
Before the effective filing date of the claimed invention, it would have been obvious to modify the manifold of Ishida to include that the manifold includes that the one-side connection port provided in the plurality proximal portions are closable with respective one-side lid portions each being the one-side lid portion based on the teachings of Enomoto to allow for fluids from more than one fluid source to be mixed to flow at the same time or to allow for more than one sample to be taken concurrently and provide a fluid-tight seal for the proximal portions when not in use (Enomoto [Page 8, 2nd paragraph] and [Page 14, 4th paragraph]). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (USPN 6328726) in view of Koelper et al. (US 2016/0143815).
	Regarding claim 16, Ishida discloses the medical connector according to claim 1. 
Ishida fails to explicitly disclose the one side-lid portion and other-side lid portion are connected to the body with a band part.
Koelper teaches a medical connector (Y-connector 100) comprising a body (body of y-connector 100; Figure 3) and a plurality of lids (caps 130, 150) comprising a one-side lid portion (cap 130) and an other-side lid portion (cap 150), wherein the one side-lid portion and other-side lid portion are connected to the body with a band part (ring connectors 128, 148; Figures 4-5).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the medical connector of Ishida to include that the one side-lid portion and other-side lid portion are connected to the body with a band part based on the teachings of Koelper to tether the lids to the body to prevent loss of the lids (Koelper [0035]). 
 
Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Regarding the argument that “Applicant does not believe that the Office has demonstrated a single cap that can close and provide ventilation” (Remarks, page 7), the examiner respectfully disagrees. As detailed above, Ishida discloses a single other-side lid portion (sealable air vent 51 formed by vent adapter 52, adapter cap 53, and vent cap 55) that can both close (“when the vent cap 55 is installed on the vent adapter 52 (the vent cap 55 is closed), the third duct is intercepted.” [Col 18, line 23]) and provide ventilation a ventilating state (“When the vent cap 55 is removed from the vent adapter 52 (the vent cap 55 is opened), the third duct is opened.” [Col 18, line 25]). It is suggested to further clarify that the other-side lid portion has a proximal end side and a distal end side, wherein the state of the other-side lid portion is changed by switching which side of the other-side lid portion is in direct contact with the other-side connection port, such as by flipping the other-side lid portion by 180°. 
Regarding the argument that Ishida does not disclose a rib integrally formed on the covering part and with which ventilation through the other side connection port is allowed (Remarks, Pages 8 and 9), the examiner respectfully disagrees. As detailed above with respect to claims 13, 8, 13, and 17, Ishida discloses a covering part (vent adapter 52 and adapter cap 53) and a rib (forming projection 521 and/or forming hole 531) integrally formed on the covering part (Figure 8, wherein projection 521 is integral with vent adapter 52 and hole 531 is integral with adapter cap 53) and with which ventilation through the other-side connection port is allowed (“The projection 521 is pressed into the second branch connector 3. The disk-shaped vent filter 54 is provided on the upper surface of the vent adapter 52 at the side (upper side in FIG. 8) not provided with the projection 521 such that the vent filter 54 seals the vent adapter 52…The adapter cap 53 is disk-shaped and has an air-permeable hole 531 at its center to allow air to pass between the inner space of the second branch connector 32 and the outside through the vent filter 54.” [Col 18, lines 6-16]). It is suggested to further clarify the structure of the rib of the covering part, such as specifying that the rib has a “crisscross shape” as disclosed in paragraph [0048]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783